Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 1:19-cv-24138-DPG

  _________________________________________

  YUANXIAO FENG, an individual;
  KIU CHUN SAXON HUI, an individual;
  LAI KING HUI, an individual;
  JING KUANG, an individual;
  CHUEN PING NG, an individual;
  MINYANG TIAN, an individual;
  HONGSEN ZHANG, an individual;
  and YAN ZHANG, an individual,

                       Plaintiffs.

  v.

  JOSEPH WALSH, an individual; JOSEPH
  WALSH, JR., an individual; ANTHONY
  REITZ, an individual; LESLIE ROBERT
  EVANS, an individual; GREYSTONE EB-5
  LLLP, a Florida limited liability limited
  partnership; SOUTH ATLANTIC
  REGIONAL CENTER, LLC, a Florida
  limited liability company; USREDA, LLC, a
  Delaware limited liability company;
  USREDA HOLDINGS LLC, a Delaware
  limited liability company; USREDA
  MANAGEMENT, LLC, a Delaware limited
  liability company; JJW CONSULTANCY,
  LTD., a foreign company; DANIEL
  VOSOTAS, an individual; JAMES
  VOSOTAS, an individual; GREYSTONE
  HOTEL MIAMI LLC, a Florida limited
  liability company; UNITED EB5, LLC, a
  Florida limited liability company; SANTA
  BARBARA 230, LLC, a
  Foreign limited liability company;
  GREYSTONE TERRA FIRMA, LLC, a
  Foreign limited liability company;
  VOS HOLDINGS I, LLC, a Florida
  limited liability company;
  VOS CRE I, LLC, a Florida limited liability
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 2 of 12



  company; GREYSTONE HOSPITALITY, LLC, a
  Florida limited liability company;
  GREYSTONE HOLDCO, LLC, a Foreign
  Florida limited liability company;
  GREYSTONE MANAGING MEMBER,
  LLC, a Florida limited liability company;
  GREYSTONE MASTER TENANT, LLC, a
  Foreign limited liability company;
  GREYSTONE TENANT, LLC, a Foreign
  Florida limited liability company;
  GREYSTONE OPTION HOLDER, LLC, a
  Foreign limited liability company; WWB
  TRUST LLC, a Florida limited liability
  company; TRANS INNS ASSOCIATES
  INC.,
  a Foreign profit corporation;
  EVANS CARROL & ASSOCIATES INC., a
  Florida Corporation;
  VOS HOSPITALITY, LLC, a Florida
  limited liability company;
  BBM 3, LLC, an Indiana limited
  liability company; BBM 3 II, LLC an
  Indiana limited liability company;
  BRANDON MUHL, an individual;
  PNC BANK, N.A., a National
  Association; and RUBEN RAMIREZ, an
  individual

              Defendants.
  __________________________________________/


       MOTION TO DISMISS COMPLAINT FOR LACK OF SUBJECT MATTER
        JURISDICTION AND INCORPORATED MEMORANDUM OF LAW BY
       DEFENDANTS GREYSTONE HOTEL MIAMI, LLC, UNITED EB5, LLC,
          SANTA BARBARA 230, LLC, GREYSTONE TERRA FIRMA, LLC,
                VOS HOLDINGS I, LLC, VOS CRE I, LLC, GREYSTONE
          HOSPITALITY, LLC, GREYSTONE HOLDCO, LLC, GREYSTONE
        MANAGING MEMBER, LLC, GREYSTONE MASTER TENANT, LLC,
         GREYSTONE TENANT, LLC, GREYSTONE OPTION HOLDER, LLC,
       TRANS INN ASSOCIATES, INC., VOS HOSPITALITY, LLC, BBM3, LLC,
     BBM 3 II, LLC, JAMES VOSOTAS, DANIEL VOSOTAS AND BRANDON MUHL
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 3 of 12
                                                                       CASE NO.: 1:19-cv-24138-DPG


            Defendants, Greystone Hotel Miami, LLC, United EB5 LLC, Santa Barbara 230, LLC,

  Greystone Terra Firma, LLC, Vos Holdings I, LLC, VOS CREI, LLC, Greystone Hospitality,

  LLC, Greystone Holdco, LLC, Greystone Managing Member, LLC, Greystone Master Tenant,

  LLC, Greystone Tenant, LLC, Greystone Option Holder, LLC, Trans Inn, Associates, LLC, VOS

  Hospitality LLC, BBM 3, LLC, BBM 3 II, LLC, James Vosotas, Daniel Vosotas and Branden

  Muhl (the “Greystone Defendants”), move pursuant to Rule 12(b)(1) of the Fed. R. Civ. P., and

  Rule 7.1 of the Local Rules of the Southern District of Florida, to dismiss the Complaint [DE 1]

  for lack of subject matter jurisdiction and state:

     I.        INTRODUCTION

               This is an action that purports to rely upon a federal question for subject matter

  jurisdiction under 28 U.S.C. § 1331. Though the Complaint alleges that it concerns “Section 27

  of the Securities and Exchange Act, 15 U.S.C. § 78”, it does not plead a cause of action under the

  Securities and Exchange Act or any federal statute. All of the Complaint’s thirty-nine (39) causes

  of action against the thirty-three (33) defendants allege state common law and Florida statutory

  claims.

               Because the Complaint does not allege a federal cause of action, this court lacks subject

  matter jurisdiction under 28 U.S.C. § 1331, and the Complaint should be dismissed pursuant to

  Fed. R. Civ. P. 12(b)(1) and Local Rule 7.l of the Rules of the Southern District of Florida. Leave

  to amend to add a federal cause of action is not permitted under 28 U.S.C. § 1653 and Fed. R. Civ.

  P. 15(a).

               Further, plaintiffs fail to meet the requirements for diversity jurisdiction contained in

  28 U.S.C. §§ 1332(a)(2) and 1332(a)(3). The Complaint does not allege complete diversity as

  plaintiffs are foreign nationals and one of the defendants, JJW Consultancy, Ltd., is a “foreign



                                                       3
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 4 of 12
                                                                      CASE NO.: 1:19-cv-24138-DPG


  entity located in Hong Kong.” Compl. ¶ 30. As there is a foreign defendant and only foreign

  plaintiffs, diversity is not complete.

              In the absence of subject matter jurisdiction, the Complaint should be dismissed.

      II.     THE PLAINTIFFS’ ALLEGATIONS

              The Complaint contains one hundred twenty four (124) pages of repetitive allegations

  that are mostly conclusory. The plaintiffs are lumped together and little, if any, individual facts

  are plead. From what is plead, plaintiffs are labeled foreign nationals without stating where they

  have citizenship. 1 Compl. ¶ 18. Greystone Defendants are grouped with other defendants, and

  often no factual distinctions are drawn between them.

              Essentially, plaintiffs allege that they were solicited in China to invest in an EB-5

  Program sponsored by defendant Joseph Walsh (“Walsh”). The objective was the construction of

  a hotel in Miami-Dade County, Florida. 2 They further assert that at the direction of Walsh, they

  each invested $500,000, via wire transfer, to a Florida limited liability partnership known as

  Greystone EB-5, LLLP, and they understood that Walsh would place their investment funds in a

  bank escrow account. Compl. ¶¶ 119-143. Eventually, as needed by the hotel project, the escrow

  funds were to be loaned to an entity or entities responsible for satisfying the construction costs.

  Compl. ¶ 8.      Once the hotel project was completed and the requisite EB-5 immigration

  requirements were verified by the federal government, plaintiffs expected that they would be

  granted legal United States residency. Compl. ¶ 156.



  1
     The Complaint implies that plaintiffs are citizens of the People’s Republic of China, though this
  is not certain.
  2
     The EB-5 Immigrant Investor Visa Program is set forth, in part, in 28 U.S.C.§ 1153(b)(5) and
  8C. F. R. §§ 204.6 and 216.6, and permits eligible immigrants to become permanent United States
  residents by investing at least $500,000 and generating the required number of jobs in specified
  targeted areas.

                                                   4
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 5 of 12
                                                                      CASE NO.: 1:19-cv-24138-DPG


             Plaintiffs allege that, unbeknownst to them, Walsh failed to establish the escrow

  account. Compl. ¶¶ 119-143. Instead, Walsh, with the alleged connivance of PNC Bank, created

  a bank account that he controlled, and which did not provide the safeguards of an escrow account.

  Compl. ¶¶ 119-145. They also claim that Walsh embezzled their funds, and failed to lend monies

  to support the hotel project. Compl. ¶ 144.

             According to the plaintiffs, Walsh’s scheme was aided and abetted by the Greystone

  Defendants. Compl. ¶¶ 241-296. Though their embezzlement allegations do not plead any facts

  tying the Greystone Defendants to Walsh, they assign liability to the Greystone Defendants.

  Compl. ¶¶ 119-145, 241-296.

             As a result of Walsh’s embezzlement, the federal government denied their EB-5

  residency applications on the ground that they did not benefit the hotel project. Comp. ¶¶ 144-

  154, 181-182. Therefore, not only have they lost their investments, plaintiffs’ goal of using the

  EB-5 program to qualify for United States residency may have been irreparably derailed. Compl.

  ¶¶ 147-154. 3

             Plaintiffs also allege that the Greystone Defendants fraudulently misrepresented

  themselves, and various aspects of the proposed hotel project. Compl. ¶¶ 98-107. They claim that

  they would not have invested in Greystone EB-5 LLLP in the absence of these alleged

  misrepresentations, and they seek money damages and equitable liens against the hotel buildings.

  All of their causes of action arise, if at all, under Florida common law and Florida statutes. Compl.

  ¶¶ 218-547.




  3
    Other EB-5 investors have accused Walsh of fraud and embezzlement. Lan Li v. Walsh, 2019
  U.S. Dist. LEXIS 14836 (S.D. Fla. 2019).

                                                   5
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 6 of 12
                                                                     CASE NO.: 1:19-cv-24138-DPG


     III.      THE COMPLAINT FAILS TO
               PLEAD THE VIOLATION OF
               FEDERAL LAW

            A. The Complaint Does Not Allege a Federal Question

               The Complaint makes only one brief reference to the Securities and Exchange Act, 15

  U.S.C. § 78, as the basis for federal question jurisdiction. Compl. ¶ 55. However, none of

  plaintiffs’ thirty-nine (39) causes of action plead a violation of the Securities and Exchange Act,

  or any federal laws. As there are no federal questions plead, jurisdiction does not exist under 28

  U.S.C. § 1331.

            B. The Complaint May Not Be Amended to Plead a Federal Question

               Amendments to pleadings to cure defective jurisdictional allegations are governed by

  28 U.S.C. § 1653 and Fed. R. Civ. P. 15(a). Neither 28 U.S.C. § 1653 nor Fed. R. Civ. P. 15(a)

  permit plaintiffs to amend their Complaint to add a federal claim where none has been plead.

               1.    28 U.S.C. § 1653 does not permit an
                    amendment to add a federal claim

               Pursuant to 28 U.S.C. § 1653, “defective allegations of jurisdiction may be amended,

  upon terms, in the trial or appellate courts.” However, the Supreme Court in Newman-Green, Inc.

  v. Alfonso-Larrain, 490 U.S. 826, 830-31, 109 S. Ct. 2218, 104 L. Ed 2d 893 (1989) limited the

  scope of 28 U.S.C. § 1653, and held that the statute merely allows amendments to cure defects in

  existing allegations of jurisdiction. Stated the opposite way, 28 U.S.C. § 1653 does not “empower

  federal courts so as to produce jurisdiction where none actually existed before.” Newman-Green,

  490 U.S. at 830-31.

               In S.F. Residence Club, Inc. v. 7027 Old Madison Pike, LLC, 583 F. 3d 750 (11th Cir.

  2009), the court applied Newman-Green to a defective request for relief contained in a motion. In

  dismissing the appeal, the court determined that 28 U.S.C. § 1653 does not allow for amendments


                                                    6
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 7 of 12
                                                                        CASE NO.: 1:19-cv-24138-DPG


  that raise new claims, issues or relief that have not previously been plead or sought in order to

  remedy jurisdictional defects.

               2. Fed. R. Civ. P. 15(a) cannot remedy
                  Plaintiffs’ defective Complaint

               Should plaintiffs seek leave to amend their Complaint by using Fed. R. Civ. P. 15(a) to

  supply the omitted federal question, the Greystone Defendants submit their motion should be

  denied.

               Though leave to amend is normally freely given, the right to amend depends upon the

  existence of federal jurisdiction. If a court lacks subject matter jurisdiction over a complaint, it

  lacks authority under Rule 15(a) to grant leave to amend to create jurisdiction.

               In Saxon Fibers, LLC v. Wood, 118 Fed. Appx. 750 (4th Cir. 2005), defendants moved

  to dismiss a complaint on the ground that plaintiff failed to join indispensable parties, and had he

  done so, there would not be complete diversity under 28 U.S.C. § 1332. The district court allowed

  the plaintiff to amend the complaint to add a federal question to moot the lack of complete

  diversity. On appeal, the Fourth Circuit vacated the judgment for plaintiff and remanded the case

  with directions that it be dismissed for lack of subject matter jurisdiction. It held that where a court

  lacks subject matter jurisdiction, it may not apply 28 U.S.C. § 1653 and/or Fed. R. Civ. P. 15(a) to

  allow amendments to create jurisdiction. See also, Multicultural Radio Broad. Inc. v. Korean

  Radio Broad. Inc., 2017 U.S. Dist. LEXIS 12749 (D. New Jersey 2017), where the court

  determined that Rule 15(a) does not allow amendments to plead federal causes of action where

  none previously existed.

            C. Diversity Jurisdiction Does Not Exist

               The Complaint relies upon 28 U.S.C.§ 1331 as the basis for subject matter jurisdiction.

  Compl. ¶ 55. As there is no federal cause of action alleged, there is no subject matter jurisdiction.


                                                     7
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 8 of 12
                                                                      CASE NO.: 1:19-cv-24138-DPG


  However, should plaintiffs now claim that diversity jurisdiction supports their action under 28

  U.S.C. § 1332(a), they would be incorrect. Complete diversity is lacking because plaintiffs are

  exclusively foreign citizens, and there is a foreign defendant. Compl. ¶¶ 18, 32.

             In suits involving foreign citizens on one side, and a mixture of United States and

  foreign citizens on the other side, the courts have consistently held that complete diversity under

  28 U.S.C. § 1332(a)(2) is lacking, and there is no subject matter jurisdiction. See, Chick Kam

  Choo v. Exxon Corp., 764 F. 2d 1148 (5th Cir. 1985), where the court held that such complete

  diversity is required by 28 U.S.C. § 1332(a)(2); Eze v. Yellow Cab Co. of Alexandria, Va., 782 F.

  2d 1064 (D.C. Cir. 1986), where the court held that diversity jurisdiction does not exist in a suit

  by an alien against a United States citizen and another foreign national; Craig v. All Richfield Co.,

  19 F. 3d 472 (9th Cir. 1994), where a complaint was dismissed involving a single foreign plaintiff

  who sued numerous foreign defendants and United States citizens; U.S. Motors v. GM Eur., 551

  F. 3d 420 (6th Cir. 2008), where the court joined other circuits and held that where they are aliens

  on one side, and both aliens and U.S. parties on the other side, there is not complete diversity; and

  Quail Cruises Ship Mgmt v. Agencia de Viagens CVC Limitada, 732 F. Supp. 2d 1345 (S.D. Fla.

  2010), where the district court relied upon U.S. Motors to find a lack of complete diversity.

             Plaintiffs will not find any relief under 28 U.S.C. § 1332(a)(3). That statute creates a

  limited exception to the complete diversity rule and provides jurisdiction where there are United

  States and foreign citizens on both sides of the suit. Dresser Indrus., Inc. v. Underwriters at

  Lloyd’s of London, 106 F. 3d 494 (3d Cir. 1997); Universal Licensing Corp. v. Paola Del Lungo

  S.P.A., 293 F. 3d 579 (2d Cir. 2002). Here, there are no United States plaintiffs. Therefore, the

  Complaint does not fit within 28 U.S.C. § 1332(a)(3).

             WHEREFORE, the Greystone Defendants request that the Complaint be dismissed for



                                                   8
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 9 of 12
                                                                    CASE NO.: 1:19-cv-24138-DPG


  lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1), and that the court grant

  such other relief it deems just and proper.

  Dated: November 18, 2019                      Respectfully submitted,

                                                Attorneys for Greystone Defendants

                                                GREENBERG TRAURIG, P.A.
                                                5100 Town Center Circle
                                                Suite 400
                                                Boca Raton, Florida 33486
                                                Telephone: 561-955-7600
                                                Telefax: 561-338-7099

                                                By: s/ Stephen A. Mendelsohn
                                                     Stephen A. Mendelsohn
                                                     Florida Bar No. 0849324
                                                     Email: mendelsohns@gtlaw.com;
                                                     hasenh@gtlaw.com; and
                                                     FLService@gtlaw.com




                                                   9
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 10 of 12
                                                                       CASE NO.: 1:19-cv-24138-DPG


                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 18th day of November, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.



                                                               /s/ Stephen A. Mendelsohn
                                                           STEPHEN A. MENDELSOHN




                                                   10
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 11 of 12
                                                                 CASE NO.: 1:19-cv-24138-DPG



                                        SERVICE LIST

                           Yuanxiao Feng, et al.v. Joseph Walsh, et al.
                                  Case No. 1:19-cv-24138-DPG
                    United States District Court, Southern District of Florida

    ZEBERSKY PAYNE SHAW LEWENZ, LLP
    Attorneys for Plaintiffs
    Jordan A. Shaw, Esq.
    Fla. Bar No. 111771
    Steffani M. Russo, Esq.
    Fla. Bar No. 1002598
    110 SE 6th Street, Suite 2150
    Fort Lauderdale, FL 33301
    Telephone: (954) 989-6333
    Facsimile: (954) 989-7781
    Primary Email: jshaw@zpllp.com:
    srusso@zpllp.com
    Secondary Email· mperez@zpllp.com;
    jgarcia@zpllp.com

   And

    SMS LAW GROUP, APC
    Co-Counsel for Plaintiffs
    Kevin Qi, Esq.
    CA Bar No. 284314
    Pro Hae Vice to be sought
    2221 Camino Del Rio S, Ste. 100
    San Diego, CA 92108
    Telephone: (619) 342-7887
    Facsimile: (619) 255-9559
    (732) 747-5259 Fax
    Primary Email: kevinqi@smslawfirm.us

         Attorneys for Plaintiffs




                                               11
Case 1:19-cv-24138-DPG Document 22 Entered on FLSD Docket 11/18/2019 Page 12 of 12
                                                      CASE NO.: 1:19-cv-24138-DPG


   Mandel & Mandel LLP
   Counsel for Defendants PNC Bank, N.A.
   And Ruben Ramirez
   Nina Stillman Mandel
   FBN 843016
   160 East Flagle Street, Ste. 1224
   Miami, Florida 33131
   Tel: (305) 374-7771
   Fax: (305) 374-7776
   nsm@mandel.law

   Ballard Spahr LLP
   Nicholas A.R. Kato
   Pro Hac Vice requested
   Counsel for Defendants PNC Bank, N.A.
   And Ruben Ramirez
   1735 Market Street, 51st Floor
   Philadelphia, PA 19103-7599
   Tel: (215) 864-8838
   KatoN@ballardspahr.com




                                           12
